IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 10, 2007

                                       No. 06-11372                   Charles R. Fulbruge III
                                                                              Clerk

JOHN OGLESBY

                                                  Plaintiff-Appellant
v.

AT&T CORP; AT&T PENSION PLAN

                                                  Defendants-Appellees



               Appeal from the United States District Court for the
                   Northern District of Texas, Dallas Division
                            USDC No. 3:05-cv-00434


Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant John Oglesby appeals the decision of the district court
rejecting his argument that Defendants-Appellees AT&T Corp. and AT&T
Pension Plan are required to undo his election of a beneficiary for his pension
plan based on the annulment of his marriage to the beneficiary. The district
court reasoned that because Oglesby had begun receiving benefits under the
plan, his beneficiary election was irrevocable. Therefore, Oglesby’s former wife
could not waive her future interest in the plan.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-11372

      Having reviewed the briefs and pertinent parts of the record in light of this
court’s recent decision in Kennedy v. Plan Administrator for Dupont Savings &
Investment Plan, 497 F.3d 426, 429–31 (5th Cir. 2007), which applied ERISA’s
anti-alienation provision to pension funds and ruled that a beneficiary cannot
waive her future benefits in a plan, we affirm the district court’s decision.
      AFFIRMED.




                                        2